DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the client device" in lines 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the user designated" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0332308 by Linden et al.

Regarding claim 1, a method comprising: 
posting, by a first user, a first item of content (fig. 1-3, shows posting of content by a first user, for example, block S110 or S120C); 
posting, by a second user, a second item of content, in reply to the first item of content (in addition to discussion above, fig. 6 shows posting message by second user); 
posting, by the second user, a gift or bid, in conjunction with the second item of content (in addition to discussion above, fig. 6 shows posting gift by second user); 
posting, by the first user, a third item of content responding to the second item of content (in addition to discussion above, fig. 6 shows posting replay message option); 
concatenating, by the client device, the first, second, and third items of content into a concatenation of content (in addition to discussion above, fig. 6 shows concatenating); and 
transferring, by the client device, the gift or bid, from the second user to the first user (in addition to discussion above, fig. 1-3, 7, paragraph 0023, 0047-0048).

Regarding claim 2, the method wherein the items of content are comprised of video (in addition to discussion above, paragraph 0047-0048, 0061 teaches video).

Regarding claim 3, the method wherein the items of content are comprised of audio (in addition to discussion above, paragraph 0047-0048, 0061 teaches audio).

Regarding claim 4, the method wherein the items of content are comprised of text (in addition to discussion above, paragraph 0047-0048, 0061 teaches text).

Regarding claim 5, the method further comprising posting, by a user, a gift or bid upvoting the second item of content (in addition to discussion above, fig. 4-5 shows options for approval).

Regarding claim 8, the method further comprising: posting, by the first user, in conjunction with the first item of content, a tag, designating a user to whom all gifts or bids, posted in conjunction with the items of content, shall be allocated (in addition to discussion above, fig. 1-3 shows a tag S120A, paragraph 0048-0055).

Regarding claim 9, the method further comprising: posting, by a user, a sixth item of content, responding to the second item of content by the second user; posting, by a user, a gift or bid, in conjunction with the sixth item of content; posting, by the second user, a seventh item of content responding to the sixth item of content; .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0332308 by Linden et al. in view of US 2012/0158589 by Katzin et al.

Regarding claim 6, Linden et al. discloses posting item of content by first user, but fails to disclose the method further comprising: posting, by the first user, in conjunction with the first item of content, a tag, designating a user who may contribute 
	Katzin et al. discloses posting, by the first user, in conjunction with the first item of content, a tag, designating a user who may contribute items of content to the concatenation of content; and posting, by the user designated by the first user, a fourth item of content, which is then included in the concatenation of content (paragraph 0031 teaches “For example, the SocialPay may allow a payor, by sending a tweet on Twitter.TM.  such as "$25@jfdoe #ackpls" to transfer funds to a payee (user ID jfdoe), and request an acknowledgement from SocialPay of receipt of funds.  In another example, the SocialPay may allow a potential payee to request funds from another user by sending a tweet on Twitter.TM.  such as "@johnq, you owe me 50000 Visa rewards points #id1234"; the SocialPay may automatically provide an alert within a virtual wallet application of the user with user ID johnq to provide the funds to the potential payee user.  The user johnq may respond by sending a tweet in response, referencing the id (#id1234), such as "50000 vpts @jfdoe #id1234";”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include posting, by the first user, in conjunction with the first item of content, a tag, designating a user who may contribute items of content to the concatenation of content; and posting, by the user designated by the first user, a fourth item of content, which is then included in the concatenation of content, as taught by Katzin et al. into the system of Linden et al., 

Regarding claim 7, Linden et al. discloses posting item of content by first user, but fails to disclose the method further comprising: posting, by the user designated by the first user, a fifth item of content, which is then included in the concatenation of content.
	Katzin et al. discloses posting item of content by first user, but fails to disclose the method further comprising: posting, by the user designated by the first user, a fifth item of content, which is then included in the concatenation of content. (paragraph 0031 teaches “For example, the SocialPay may allow a payor, by sending a tweet on Twitter.TM.  such as "$25@jfdoe #ackpls" to transfer funds to a payee (user ID jfdoe), and request an acknowledgement from SocialPay of receipt of funds.  In another example, the SocialPay may allow a potential payee to request funds from another user by sending a tweet on Twitter.TM.  such as "@johnq, you owe me 50000 Visa rewards points #id1234"; the SocialPay may automatically provide an alert within a virtual wallet application of the user with user ID johnq to provide the funds to the potential payee user.  The user johnq may respond by sending a tweet in response, referencing the id (#id1234), such as "50000 vpts @jfdoe #id1234";”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include posting item of content by first user, but fails to disclose the method further comprising: posting, by the user designated by the first user, a fifth item of content, which is then included in the concatenation of content, as taught by Katzin et al. into the system of Linden et al., because such incorporation would allow a user to understand addressing person of the post to response in future, thus increase user accessibility of the system.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484